Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                        FOR THE SOURTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

  EARTH SCIENCE TECH, INC.

                  Plaintiff,

  v.                                                  Case No. 9:14-cv-81622-RLR
  CROMOGEN BIOTECHNOLOGY
  CORPORATION, et al.,

                  Defendants.


    JUDGMENT CREDITOR CROMOGEN BIOTECHNOLOGY CORPORATION’S
  EX PARTE POST-JUDGMENT MOTION FOR TEMPORARY RESTRAINING ORDER
                 AND MEMORANDUM OF LAW IN SUPPORT

           Defendant, Judgment Creditor, Cromogen Biotechnology Corporation (“Cromogen”),

  moves Ex Parte for a Temporary Restraining Order enjoining Plaintiff, Judgment Debtor Earth

  Science Tech, Inc. (“EST”) from disposing of its assets to avoid its obligations under the Court’s

  judgment [DE 41], and submits this Memorandum of Law in support thereof.


                                         FACTUAL BACKGROUND

           Cromogen received an arbitral award against EST [DE 37]. The Award was issued by a

  panel of arbitrators who found that EST converted Cromogen’s assets and tortuously interfered

  in its business relationship. [Id.].

           The Court has confirmed the Award in full on December 12, 2018 [DE 41] and on

  December 14, 2018 issued a Final Judgment ordering EST to pay Cromogen the amount of

  $4,575,174.48 (excluding post-judgment interest). [DE 44].

           Unbeknownst to Cromogen, while the 30-day stay of execution was in place, on January

  11, 2019, EST purportedly entered into an agreement to transfer a majority of its interest in its

  wholly owned subsidiary, Kannabidioid, Inc. (“KBD”), a Florida corporation, to third parties.




  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 2 of 8



  [See Burd Decl. attached as Exhibit 1, ¶ 2]. Cromogen was not notified of the transfer and

  learned of it accidentally on January 24, 2019 from the filing made by EST with the United

  States Securities and Exchange Commission (“SEC”). [Id.]. The SEC filing included a copy of

  the agreement purportedly providing for the transfer of “95% of the [sic] all the issued and

  outstanding shares of stock in and to KBD and the resignation of any and all present officers and

  directors” to Aaron Decker and Derrick West. [See Burd Decl., Ex. “A,” p. 3]. The agreement

  provides that a consideration for the transfer is “symbolic exchange of $10.00 in specie…”

  [Id.](emphasis added).

           On multiple occasions, EST expressed its far-reaching business plans for KBD. In its

  press release dated July 6, 2017, EST announced a joint venture between KBD and Varsity

  Group LLC to “synergistically share resources as well as their patent pending Kanna Blend

  formula.” [Burd Decl., Ex. “B”]. According to EST, the joint venture was to produce Kanna

  Blend-infused hemp derived, naturally occurring Cannabidiol based E-liquid/Sublingual and

  gummy edibles. [Id.]. EST described KBD as “the world’s first to introduce a choice to the

  industry on whether customers want nicotine or an all-natural, non-addictive alternative to

  nicotine.” [Id.]. EST’s president, director, and COO, Nickolas S. Tabraue stated:

                  [F]orming our new subsidiary we can now enter the recreational
                  vape/smoke shop space with not just CBD but, a unique Kanna
                  CBD blend giving us a niche in the market having us now compete
                  with the likes of (OTC Pink: POTN), (OTC Pink: MJNA), (OTC
                  Pink: MCOA), and (OTCQB: CBDS) while discovering and build-
                  ing new revenue streams. Forming KannaBidioid allows us to enter
                  this space without damaging our medicinal ETST image that has
                  been so successful for us. We are currently working on flavors and
                  package design on both vape/e-liquids and gummy edibles, and
                  look to launch within Q4 while updating our stakeholders as we
                  progress.




                                                -2-
  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 3 of 8



           According to its SEC filing for the quarterly period ending September 30, 2018, EST

  owned four subsidiaries: Nutrition Empire Co. Ltd., Earth Science Vapor, Earth Science

  Pharmaceutical Inc., and Kannabidioid Inc. [Burd Decl., Ex. “C,” F-6]. EST reported that KBD

  sells a number of flavored oils that contain a blend of CBD derived from industrial hemp and

  kanna (“KBD”). [Burd Decl., Ex. “D,” p. 8.] KBD is a fusion between the KannaBidioiD’s

  patented blend of Kanna (Sceletium Tortuosum) and industrial Hemp. [Id.]. In sum, EST

  considered KBD as its valuable asset destined for future growth.

           Based upon its SEC filings, EST has insufficient assets to satisfy the judgment.

  According to its quarterly report for the period ending on September 30, 2018, EST’s total assets

  are $704,148 (not even 16% of the more than $4.5 million EST owes Cromogen under the

  judgment [DE 44]). [Burd Decl., Ex. “C,” F-2]. Notably, while EST has filed a notice of appeal

  [DE 45], it failed to post a supersedeas bond to secure Cromogen’s rights in the recovery on the

  judgment. Therefore, the transfer of KBD to third parties and potential further dissipation of

  assets threatens the possibility of full recovery of the judgment by Cromogen. Because the

  amount of judgment significantly exceeds declared assets of EST, dissipation of any assets will

  harm Cromogen.

           After learning of the purported transfer of KBD stock, the undersigned counsel contacted

  counsel for EST requesting more information about the transfer and assurances that EST would

  not dissipate assets that are subject to execution. [Burd Decl., Ex. “E”]. EST’s counsel has not

  responded as of the time of filing this ex parte motion.




                                                 -3-
  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 4 of 8



                                             ARGUMENT

           Fed. R. Civ. Pro. 65 authorizes a district court to grant a temporary restraining order

  without notice to the adverse party if: “(i) specific facts in an affidavit or a verified complaint

  clearly show that immediate and irreparable injury, loss, or damage will result to the movant

  before the adverse party can be heard in opposition; and (ii) the movant’s attorney certifies in

  writing the efforts made to give notice and the reasons why it should not be required.”

           In seeking a temporary restraining order the district courts also may consider whether: (i)

  the movant has a substantial likelihood of success on the merits; (ii) the movant lacks an

  adequate remedy at law; (iii) the threatened injury to the movant outweighs any harm that might

  result to the defendants by obtaining the order; and (iv) the public will not be disserved by the

  grant of the temporary restraining order. See Moore’s Federal Practice and Procedure, Civil, §

  65.36.


  A.       There Exists a Genuine Risk that Cromogen Will Suffer Immediate and Irreparable
           Loss of its Right in the Satisfaction of the Judgment if a Limited TRO is not Issued

           If the Court does not issue the requested TRO, there is a genuine risk that Cromogen will

  suffer immediate and irreparable loss of the right to recover on the judgment. As shown above,

  shortly after the judgment was issued, EST transferred the majority of shares of its wholly owned

  subsidiary to third parties for a “symbolic” exchange of $10.00. EST failed to inform Cromogen

  of the transfer. EST has limited assets to satisfy the judgment and further dissipation of assets

  will put recovery of the judgment rendered by the Court under risk. Given EST’s rush to dispose

  of its corporate stock in KBD (which it touted as a promising line of business pre- judgment, and

  then sold post-judgment for a pittance), there is a high risk that EST is in the process of

  dissipating and secreting its assets to avoid paying the judgment. Accordingly, if EST is given

  advance notice of an injunction hearing, it is reasonable to believe that EST will expedite


                                                  -4-
  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 5 of 8



  dissipation of its assets—to the extent EST has not done so already—to place the assets beyond

  the reach of the Court and Cromogen. Were this to occur, Cromogen would be left with no

  avenue of recovery from EST—a company that admittedly has insufficient assets—resulting in

  irreparable loss to Cromogen. [Burd Decl., Ex. “C,” F-2].


  B.       All Four Factors for Issuing a TRO Militate in Favor of Cromogen

           1.     There is a Substantial Likelihood Cromogen Will Succeed on the Merits of its
                  Claims

           Cromogen seeks to impose temporary restraining order to prevent EST from dissipating

  assets that are subject to levy and execution. It is axiomatic that a judgment creditor is entitled to

  execute on the property of the judgment debtor. Under Florida law, “[l]ands and tenements,

  goods and chattels, equities of redemption in real and personal property, and stock in

  corporations, shall be subject to levy and sale under execution.” Fla. Stat. § 56.061. When the

  debtor, as here, is a corporate judgment debtor, “the judgment creditor may have an execution

  levied on the current money as well as on the goods and chattels, lands and tenements of the

  corporate judgment debtor.” Fla. Stat. § 56.09. Thus, Cromogen has the right to execute on a

  multitude of EST’s assets, including EST’s stock in KBD and other corporations.


           2.     Cromogen Does Not Have an Adequate Remedy at Law and Will Suffer
                  Irreparable Harm

           Shortly before the judgment was issued, but before Cromogen was able to register its

  judgement lien, EST transferred to third parties its asset that would otherwise have been subject

  to levy and execution. If EST continues to dissipate its assets, it will have circumvented the

  obligations imposed by this Court, and render the judgment [DE 44] unrecoverable and

  inconsequential. This irreparable harm to Cromogen can be avoided only by the Court’s issuance

  of a TRO and, upon hearing, an injunction, enjoining EST from transferring any funds or assets



                                                  -5-
  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 6 of 8



  that may be applied to satisfy the judgment under Florida law, until the execution process is

  complete. If EST is allowed to continue dissipating its assets, it will be more difficult or possibly

  impossible for Cromogen to execute on the assets that would otherwise be subject to levy and

  execution. Accordingly, the TRO and an ensuing injunction are necessary to preserve the status

  quo. 1


           3.     EST Will Not be Harmed by the Issuance of a TRO

           As discussed above, Cromogen will suffer irreparable harm if a TRO is not issued

  because of the potential dissipation of assets. On the other hand, EST will suffer no hardship

  whatsoever by the Court enjoining the dissipation of its assets, which by EST’s SEC filing, total

  less than 16% of the debt due Cromogen under the judgment [DE 44].


           4.     The Public Interest Favors Granting a TRO

           The public interest clearly favors expedient enforcement of court judgments to prevent

  absconding judgment debtors from secreting assets from judgment creditors. Granting a TRO

  will preserve the Court’s ability to evaluate the parties respective interests and impose equitable

  relief and, in so doing, will promote the public interest in discouraging individuals and entities

  from purposely avoiding court judgments to benefit themselves. The public interest is served

  when a court takes steps to protect a party’s ability to obtain relief by maintaining the status quo

  pending full satisfaction of a judgment.




  1
    As soon as possible after filing of this motion, Cromogen intends to file a motion to impose an
  equitable lien and to provide other relief permitted by law with respect to the 95% stock of KBD
  that EST purported to transfer to third parties. On January 28, 2019, EST is also required to
  submit initial disclosures pursuant to the Information Form included in the judgment issued by
  the Court. [DE 44]. As soon as the form is received, Cromogen will be able to undertake
  additional steps to protect its interest in any of the EST’s assets.


                                                  -6-
  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 7 of 8



  C.       A TRO of Limited Scope and Duration For the Purpose of Preserving the Status
           Quo is Supported by Case Law

           A TRO, which under Fed. R. Civ. Pro. 65 is issued ex parte without notice to adverse

  parties, is warranted when notice to an adverse party would render fruitless the further

  prosecution of the action. Matter of Vuitton et Fils S.A., 606 F.2d 1, 4 (2d Cir. 1979). Here,

  Cromogen believes that advance notice to EST of an injunction prior to a TRO issuing would

  pose a genuine risk of EST dissipating its assets in a manner designed to preclude Cromogen

  from recovery.

           The U.S. Supreme Court has held that “ex parte temporary restraining orders are no doubt

  necessary in certain circumstances” and are permissible where they “serve their underlying

  purpose of preserving the status quo and preventing irreparable harm… .” Granny Goose Foods,

  Inc., et al., v. Brotherhood of Teamsters et al., 415 U.S. 423, 439 (1974).

           In this instance, Cromogen seeks a TRO of limited scope (i.e., only enjoin the distribution

  or dissipation of its funds and assets that are subject to garnishment, levy, and execution under

  Florida law) and limited duration (i.e., only until the date Cromogen is in position to levy and

  execute against assets). The requested TRO would only have the effect of preserving the status

  quo to prevent the genuine risk of irreparable injury to Cromogen.


                                            CONCLUSION

           For the foregoing reasons, Cromogen respectfully requests that this Court grant a TRO,

  without prior notice to EST, enjoining EST from distributing or dissipating its funds and assets,

  in an aggregate amount of $4,575,174.48 (excluding post-judgment interest), until the Court is

  able to hold an injunction hearing to determine whether Cromogen is entitled to an injunction

  during the pendency of execution proceedings. Cromogen requests that no bond, or bond in an




                                                  -7-
  116874578.v2
Case 9:14-cv-81622-RLR Document 50 Entered on FLSD Docket 01/25/2019 Page 8 of 8



  amount not higher than $1,000, be required in light of Cromogen’s substantial likelihood of

  success on the merits and the amounts due and owing by EST under the judgment [DE 44].

                      S.D. FLA. L. R. 7.1(A)(3) AND 7.3 CERTIFICATION
           The Pre-filing Conference contemplated by Local Rule 7.1(a)(3) is inapplicable to this
  motion for injunctive relief. Nevertheless, as stated herein, counsel for Cromogen attempted to
  confer with counsel for ETS regarding Cromogen’s concerns over ETS’s transfer or disposition
  of assets prior to filing this motion, but without disclosing Cromogen’s intent to file this ex parte
  motion.
                                        PROPOSED ORDER
           Pursuant to L.R. 7.1(a)(2), a proposed order granting the relief sought by this motion is
  attached as Exhibit 2, and a copy will be sent to U.S. District Judge Robin L. Rosenberg by
  email to rosenberg@flsd.uscourts.gov per Rule 3(I)(6) of the CM/ECF Administrative Proce-
  dures.
           Dated: January 25, 2019

                                                 /s/ Ilan A. Nieuchowicz
                                                M. Derek Harris
                                                Florida Bar No. 097071
                                                dharris@carltonfields.com
                                                Ilan A. Nieuchowicz
                                                Fla. Bar: 0037156
                                                ilan@carltonfields.com
                                                CARLTON FIELDS JORDEN BURT, P.A.
                                                CityPlace Tower
                                                525 Okeechobee Blvd., Ste. 1200
                                                West Palm Beach, FL 33401-6350
                                                Ph: (561) 659-7070
                                                Fax: (561) 659-9191

                                                        and

                                                Gene M. Burd
                                                DC Bar No. 100430*
                                                ARNALL GOLDEN GREGORY LLP
                                                1775 Pennsylvania Avenue NW, Suite 1000
                                                Washington, DC 20006
                                                Tel: (202) 677-4048
                                                Fax: (202) 677-4049
                                                gene.burd@agg.com
                                                *admitted pro hac vice
                                                Attorneys for Defendant, Judgment Creditor,
                                                CROMOGEN BIOTECHNOLOGY CORP.



                                                  -8-
  116874578.v2
